Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 1 of 11 PageID 1231




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CRAIG CALHOUN,

        Petitioner,

 v.                                                      Case No. 8:19-cv-1319-T-33JSS

 SECRETARY, DEPARTMENT
 OF CORRECTIONS,

      Respondent.
 _______________________________/

                                          ORDER

        This cause is before the Court on Petitioner Craig Calhoun’s timely-filed pro se

 petition for the writ of habeas corpus under 28 U.S.C. § 2254. (Doc. 1). Upon

 consideration of the petition, the response (Doc. 9), and Calhoun’s reply (Doc. 12), the

 Court ORDERS that the petition is DENIED.

                             PROCEDURAL BACKGROUND

        Calhoun pleaded guilty to two counts of failing to report as a sexual offender. (Doc.

 9-2, Exs. 3, 4) He was sentenced to concurrent terms of 97.275 months in prison. (Doc.

 9-2, Exs. 8, 9) The state appellate court per curiam affirmed the convictions and

 sentences. (Doc. 9-2, Ex. 17) Calhoun filed a motion for postconviction relief under Florida

 Rule of Criminal Procedure 3.850. (Doc. 9-2, Ex. 23) The state court dismissed his motion

 with leave to amend, and denied the motion with prejudice when Calhoun failed to file an

 amendment. (Doc. 9-2, Exs. 24, 25). However, the state court granted Calhoun’s motion

 for rehearing and allowed Calhoun to file an amended motion. (Doc. 9-2, Exs. 26, 27)

 After conducting an evidentiary hearing, the state court denied Calhoun’s amended



                                              1
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 2 of 11 PageID 1232




 motion. (Doc. 9-2, Exs. 28, 29; Doc. 9-3, Ex. 32; Doc. 9-4, Exs. 33, 34). The state

 appellate court per curiam affirmed the denial of relief. (Doc. 9-4 Ex. 39).

                                FACTUAL BACKGROUND

        Under Florida law, a person designated as a sexual offender must comply with

 reporting requirements. A sexual offender must report any change in certain information,

 including his address of residence, within 48 hours to a driver’s license office. See

 §§ 943.0435(2)(a)2., (4)(a), Fla. Stat. Failure to comply is a third degree felony.

 § 943.0435(9)(a), Fla. Stat. At the change of plea hearing, Calhoun pleaded guilty to the

 following facts, as stated on the record by the prosecutor:

        With respect to [case number] 13-CF-6954, the defendant is a sex offender
        under Florida law. He listed his address at DMV as 1724 East Mulberry
        Drive in Tampa, Florida. As of February 26th, 2013, witness[es] Yancee
        Brown and Patricia Walker would testify that the defendant moved from that
        address on February 22nd, 2013. On February 25th, 2013, the defendant
        violated 943.0435 by failing to report his new address - - new permanent
        residence to DMV within forty-eight hours. The defendant can be identified,
        and that offense did occur in Hillsborough County.

        With respect to [case number] 13-CF-8412, again, the defendant is a sex
        offender under Florida law. The defendant was released from custody on
        the prior case on June 1st, 2013. His listed address with DMV was, again,
        1724 East Mulberry Drive in Tampa, Florida. As of June 13th, 2013, the
        defendant had not updated his permanent residence with DMV, and he was
        not living at the 1724 East Mulberry address in Tampa, Florida. The
        defendant can be identified with respect to that charge, and that offense did
        occur in Hillsborough County.

 (Doc. 9-2, Ex. 5, transcript pp. 25-26)

                                STANDARDS OF REVIEW

 I.     AEDPA

        The Antiterrorism and Effective Death Penalty Act (“AEDPA”) governs this

 proceeding. Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas relief



                                              2
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 3 of 11 PageID 1233




 can only be granted if a petitioner is in custody “in violation of the Constitution or laws or

 treaties of the United States.” 28 U.S.C. § 2254(a). Section 2254(d) provides that federal

 habeas relief cannot be granted on a claim adjudicated on the merits in state court unless

 the state court’s adjudication:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the
        Supreme Court of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination
        of the facts in light of the evidence presented in the State court proceeding.

        A decision is “contrary to” clearly established federal law “if the state court arrives

 at a conclusion opposite to that reached by [the Supreme] Court on a question of law or

 if the state court decides a case differently than [the Supreme] Court has on a set of

 materially indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 413 (2000). A

 decision involves an “unreasonable application” of clearly established federal law “if the

 state court identifies the correct governing legal principle from [the Supreme] Court’s

 decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id.

        The AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that

 state-court convictions are given effect to the extent possible under law.” Bell v. Cone,

 535 U.S. 685, 693 (2002). Accordingly, “[t]he focus . . . is on whether the state court’s

 application of clearly established federal law is objectively unreasonable, and . . . an

 unreasonable application is different from an incorrect one.” Id. at 694; see also

 Harrington v. Richter, 562 U.S. 86, 103 (2011) (“As a condition for obtaining habeas

 corpus from a federal court, a state prisoner must show that the state court’s ruling on the

 claim being presented in federal court was so lacking in justification that there was an




                                               3
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 4 of 11 PageID 1234




 error well understood and comprehended in existing law beyond any possibility for

 fairminded disagreement.”).

        The state appellate court affirmed the denial of postconviction relief without

 discussion. This decision warrants deference under § 2254(d)(1) because “the summary

 nature of a state court’s decision does not lessen the deference that it is due.” Wright v.

 Moore, 278 F.3d 1245, 1254 (11th Cir. 2002). When a state appellate court issues a silent

 affirmance, “the federal court should ‘look through’ the unexplained decision to the last

 related state-court decision that does provide a relevant rationale” and “presume that the

 unexplained decision adopted the same reasoning.” Wilson v. Sellers, 138 S.Ct. 1188,

 1192 (2018).

 II.    Ineffective Assistance of Counsel

        Ineffective assistance of counsel claims are analyzed under the test established in

 Strickland v. Washington, 466 U.S. 668 (1984). Strickland requires a showing of deficient

 performance by counsel and resulting prejudice. Id. at 687. Deficient performance is

 established if, “in light of all the circumstances, the identified acts or omissions [of counsel]

 were outside the wide range of professionally competent assistance.” Id. at 690. However,

 “counsel is strongly presumed to have rendered adequate assistance and made all

 significant decisions in the exercise of reasonable professional judgment.” Id.

        Calhoun must show that counsel’s alleged error prejudiced the defense because

 “[a]n error by counsel, even if professionally unreasonable, does not warrant setting aside

 the judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at

 691. To demonstrate prejudice, Calhoun must show “a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have been different.



                                                4
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 5 of 11 PageID 1235




 A reasonable probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. Because Calhoun pleaded guilty, he must show a reasonable

 probability that he would have insisted on proceeding to trial rather than entering his plea.

 Hill v. Lockhart, 47 U.S. 52, 59 (1985).

        Obtaining relief on a claim of ineffective assistance of counsel is difficult on federal

 habeas review because “[t]he standards created by Strickland and § 2254(d) are both

 highly deferential, and when the two apply in tandem, review is doubly so.” Richter, 562

 U.S. at 105 (internal quotation marks and citations omitted); see also Burt v. Titlow, 571

 U.S. 12, 15 (2013) (stating that this doubly deferential standard of review “gives both the

 state court and the defense attorney the benefit of the doubt.”). “The question [on federal

 habeas review of an ineffective assistance claim] ‘is not whether a federal court believes

 the state court’s determination’ under the Strickland standard ‘was incorrect but whether

 that determination was unreasonable—a substantially higher threshold.’” Knowles v.

 Mirzayance, 556 U.S. 111, 123 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 473

 (2007)).

                                        DISCUSSION

 Ground One

        Calhoun argues that his attorneys, Assistant Public Defenders Marc Gilman and

 Rebecca Henderson, were ineffective in not investigating and introducing at his

 sentencing hearing “valid mitigating factors related to Petitioner’s voluntary enrollment

 and completion of [a] substance abuse program while at Hillsborough County Jail.” (Doc.

 1 at 2) Calhoun further claims that counsel were ineffective in failing to retain a mitigation

 specialist to compile a mitigation package “based on an investigation of Petitioner’s prior



                                               5
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 6 of 11 PageID 1236




 arrest, convictions, mental health reports, and substance diagnosis and treatment.” (Doc.

 1 at 3).

        The state court denied Calhoun’s claims after an evidentiary hearing:

        After reviewing the allegations, the testimony, evidence, and arguments
        presented at the September 6, 2017, evidentiary hearing, the court files,
        and the record, the Court finds Mr. Gilman’s and Ms. Henderson’s testimony
        more credible than that of Defendant. The Court finds Defendant’s counsel
        did request that a mitigation specialist that worked for their office complete
        a summary and make any referrals that they deemed appropriate in regards
        to any substance abuse issues. The Court finds the referral was made to
        New Beginnings drug treatment program and Ms. Henderson advised the
        Court at the sentencing hearing that Defendant had been accepted into the
        New Beginnings program and would be transported to complete the
        program if the Court ordered that he complete said program. The Court finds
        although neither Ms. Henderson nor Mr. Gilman solicited and enlisted the
        services of the specialist to compile a “detailed report for submission to the
        Court and the State as part of a valid mitigation package,” the Court finds
        counsel presented mitigation evidence through Defendant’s testimony,
        argued in support of a downward departure of probation to include drug
        treatment, and advised the Court that he had been accepted into the New
        Beginnings program and they prepared a treatment plan for him to include
        attending progressional meetings, preparing for work, school, and GED
        classes. Consequently, the Court finds Defendant failed to prove that his
        counsel failed to investigate his substance abuse problem when his counsel
        did request a mitigation specialist to compile a summary for purposes of
        mitigation, and said specialist made a referral to the New Beginnings
        program, and Defendant was accepted into the program. The Court further
        finds Defendant failed to prove that counsels’ alleged failure to present to
        the Court and State Attorney the substance abuse treatment resulted in
        prejudice when counsel argued such at sentencing and the Court was made
        aware of such at the sentencing hearing through counsel’s argument and
        Defendant’s testimony. However, the Court finds both Mr. Gilman and Ms.
        Henderson advised Defendant that it was unlikely he would receive
        probation with drug treatment based on his scoresheet, which included a
        minimum of 97.275 months’ prison. The Court finds based on the fact that
        he scored high on the scoresheet, even if counsel had presented the
        alleged specialists to testify at the sentencing, it would not have resulted in
        Judge Campbell imposing probation with drug treatment. As such, no relief
        is warranted upon this portion of claim one.

        With respect to any mental health issues, the Court finds Defendant advised
        the mitigation specialist that he did not have any mental health issues. The



                                              6
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 7 of 11 PageID 1237




        Court finds other than a couple of Baker Acts[1] from the nineties, which
        Defendant advised the specialist were drug related and not related to any
        mental health issues, there was no evidence that Defendant had any mental
        health issues as he was not on any medication and was not seeking any
        services for mental health while at the county jail. Therefore, the Court finds
        no mental health experts evaluated Defendant based on the fact that
        Defendant advised the mitigation specialist that he did not have any mental
        health issues and only had a drug problem. Consequently, the Court finds
        Defendant failed to prove that counsel acted deficiently in failing to
        investigate and present to the Court and State Attorney the alleged mental
        health specialist when no mental health specialist evaluated him. The Court
        further finds Defendant failed to prove prejudice as he failed to present any
        admissible evidence to prove he had any mental health issues. As such, no
        relief is warranted upon claim one.

 (Doc. 9-4, Ex. 34, pp. 16-18) (state court’s record citations omitted).

        Calhoun has not demonstrated entitlement to relief. As addressed in the state

 court’s order, the record shows that counsel prepared and presented mitigating evidence

 at sentencing concerning Calhoun’s completion of the jail’s drug treatment program.

 Gilman’s and Henderson’s evidentiary hearing testimonies reflect that the defense

 requested a mitigation background history and any appropriate referrals from a mitigation

 specialist. (Doc. 9-4, Ex. 33, transcript pp. 38, 69). With respect to mental health issues,

 Gilman testified that Calhoun told the interviewer he did not have any mental health issues

 and that his two earlier commitments under the Baker Act were drug-related. (Doc. 9-4,

 Ex. 33, transcript p. 38) Henderson testified that she reviewed the mitigation information

 in preparing for sentencing. (Doc. 9-4, Ex. 3, transcript pp. 69-70)

        Counsel presented Calhoun’s testimony at the sentencing hearing. Calhoun told

 the sentencing court that he successfully completed an in-house drug treatment program

 at the jail, as well as two required follow up programs. (Doc. 9-2, Ex. 7, transcript p. 18).



 1See §§ 394.451 and 394.467, Fla. Stat. (“The Baker Act” provides for involuntary inpatient placement
 under certain circumstances).

                                                  7
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 8 of 11 PageID 1238




 Calhoun also stated at sentencing that an individual from New Beginnings visited him in

 the jail and accepted him into the program pending the court’s approval. (Doc. 9-2, Ex. 7,

 transcript pp. 20-21).

        Additionally, Henderson argued for a sentence of probation with a residential drug

 treatment program. Henderson pointed out Calhoun’s completion of the jail programs as

 well as his acceptance by New Beginnings. (Doc. 9-2, Ex. 7, transcript p. 25) She

 informed the court that New Beginnings had prepared a treatment program for Calhoun

 “to include attending progressional meetings, preparing for work, school” and job training.

 (Doc. 9-2, Ex. 7, transcript p. 16) Henderson argued that Calhoun was amenable to drug

 treatment and had shown his commitment to treatment by completing the jail programs.

 (Doc. 9-2, Ex. 7, transcript p. 16-17) Henderson also argued for a departure sentence

 based on factors such as Calhoun’s diminished capacity to appreciate the criminal nature

 of his conduct due his prior head injuries and drug use; the isolated and unsophisticated

 nature of the offenses; and Calhoun’s difficult upbringing. (Doc. 9-2, Ex. 7, transcript pp.

 24-27).

        The state court’s finding that Calhoun’s attorneys were credible is a finding of fact

 that carries a presumption of correctness. This presumption can only be rebutted by clear

 and convincing evidence. See Rolling v. Crosby, 438 F.3d 1296, 1301 (11th Cir. 2006)

 (“The factual findings of the state court, including the credibility findings, are presumed to

 be correct unless [a petitioner] rebuts the presumption by clear and convincing

 evidence.”) (citing 28 U.S.C. § 2254(e)(1)). Calhoun has not overcome the presumption

 of correctness by clear and convincing evidence. The evidentiary hearing testimony that

 the state court found credible shows that Calhoun’s attorneys investigated what mitigating



                                               8
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 9 of 11 PageID 1239




 evidence would be available to Calhoun and considered this mitigation in advance of the

 sentencing hearing. Indeed, the record demonstrates that counsel put forth numerous

 mitigating factors for the sentencing court’s consideration.

        Furthermore, the state court found that, given the applicable sentencing guidelines,

 Calhoun did not show a reasonable probability the sentencing judge would have imposed

 a probationary sentence if further mitigation had been presented. Under these

 circumstances, Calhoun has not shown that the state court unreasonably rejected his

 ineffective assistance of counsel claim.

        Calhoun has not demonstrated that the state court’s denial of his claim involved

 an unreasonable application of Strickland or was based on an unreasonable factual

 determination. Calhoun is not entitled to relief on Ground One.

 Grounds Two And Three

        In Grounds Two and Three, Calhoun argues that counsel was ineffective in failing

 to investigate and present documentary evidence that would show he complied with

 reporting requirements. In Ground Three, Calhoun similarly claims that counsel was

 ineffective in not investigating and calling witnesses who could testify that he paid bills at

 his stated address.

        These claims, which go to the evidence of Calhoun’s guilt, were waived by the

 entry of Calhoun’s plea. Since a guilty plea waives non-jurisdictional defects, a petitioner

 who enters a plea can only challenge the knowing and voluntary nature of the plea. Entry

 of a plea, therefore, precludes most challenges to the conviction. See Tollett v.

 Henderson, 411 U.S. 258, 267 (1973) (holding that, after a criminal defendant enters a

 guilty plea, he “may not thereafter raise independent claims relating to the deprivation of



                                               9
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 10 of 11 PageID 1240




 constitutional rights that occurred prior to the entry of the guilty plea. He may only attack

 the voluntary and intelligent character of the guilty plea by showing that the advice he

 received from counsel was not within” the range of competence for criminal attorneys);

 see also United States v. Broce, 488 U.S. 563, 569 (1989) (“[W]hen the judgment of

 conviction upon a guilty plea has become final and the offender seeks to reopen the

 proceeding, the inquiry is ordinarily confined to whether the underlying plea was both

 counseled and voluntary.”); Wilson v. United States, 962 F.2d 996, 997 (11th Cir. 1992)

 (“A defendant who enters a plea of guilty waives all nonjurisdictional challenges to the

 constitutionality of the conviction, and only an attack on the voluntary and knowing nature

 of the plea can be sustained.”).

        As Calhoun fails to allege or show that his plea was rendered involuntary by

 counsel’s alleged omissions, these claims are waived. See Bullard v. Warden, Jenkins

 Corr. Ctr., 610 F. App’x 821, 824 (11th Cir. 2015) (“Mr. Bullard does not contend that his

 plea was involuntary due to his counsel’s failure to file a motion to suppress, so the

 ineffectiveness claim is waived by the plea.”). Grounds Two and Three therefore do not

 warrant federal habeas relief.

        Accordingly, it is ORDERED that Calhoun’s petition (Doc. 1) is DENIED. The

 CLERK is directed to enter judgment against Calhoun and to CLOSE this case.

                      CERTIFICATE OF APPEALABILITY AND
                  LEAVE TO APPEAL IN FORMA PAUPERIS DENIED

        It is further ORDERED that Calhoun is not entitled to a certificate of appealability

 (“COA”). A prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal

 a district court’s denial of his petition. 28 U.S.C. § 2253(c)(1). Rather, a COA must first

 issue. Id. “A [COA] may issue . . . only if the applicant has made a substantial showing of

                                              10
Case 8:19-cv-01319-VMC-JSS Document 13 Filed 01/27/21 Page 11 of 11 PageID 1241




 the denial of a constitutional right.” Id. at § 2253(c)(2). To obtain a certificate of

 appealability, Calhoun must show that reasonable jurists would find debatable both (1)

 the merits of the underlying claims and (2) the procedural issues he seeks to raise. See

 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Calhoun has not

 made the requisite showing. Finally, because Calhoun is not entitled to a COA, he is not

 entitled to appeal in forma pauperis.

       ORDERED in Tampa, Florida, on January 27, 2021.




 Craig Calhoun
 Counsel of Record




                                           11
